

116 HR 2438 RH: Not Invisible Act of 2020
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 409116th CONGRESS2d SessionH. R. 2438[Report No. 116–509, Part I]IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Ms. Haaland (for herself, Ms. Davids of Kansas, Mr. Cole, Mr. Mullin, Ms. Gabbard, Mr. Kilmer, Ms. Moore, Ms. Bass, Mr. Cook, Mr. Gallego, Mr. Ruiz, Mr. Case, Mr. Grijalva, Mr. Kind, Mrs. Carolyn B. Maloney of New York, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedSeptember 16, 2020Additional sponsors: Mr. Hastings, Mr. Heck, Mr. Kildee, Ms. Kendra S. Horn of Oklahoma, Ms. Sewell of Alabama, Ms. Norton, Ms. DelBene, Mr. Fitzpatrick, Mrs. Bustos, Mr. Larsen of Washington, Ms. Kuster of New Hampshire, Mr. Young, Mr. O'Halleran, Ms. Bonamici, Ms. Pingree, Mr. Aguilar, Mr. DeFazio, Mr. Luján, Mrs. Lawrence, Ms. Lee of California, Ms. Underwood, Mr. Khanna, Mrs. Davis of California, Ms. Roybal-Allard, Mr. DeSaulnier, Mr. Blumenauer, Mr. Joyce of Ohio, Ms. Speier, Ms. Torres Small of New Mexico, Mrs. Axne, Mr. Clay, Mr. Crow, Ms. Mucarsel-Powell, Mr. Stauber, Mr. Moulton, Mr. Stanton, Mr. Ted Lieu of California, Ms. Scanlon, Ms. Garcia of Texas, Ms. Jackson Lee, Mr. Cartwright, Ms. McCollum, Mr. Newhouse, Ms. Brownley of California, and Ms. Blunt RochesterSeptember 16, 2020Reported from the Committee on the Judiciary with an amendmentStrike out all after the enacting clause and insert the part printed in italicSeptember 16, 2020Committee on Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on May 1, 2019A BILLTo increase intergovernmental coordination to identify and combat violent crime within Indian lands and of Indians.1.Short titleThis Act may be cited as the Not Invisible Act of 2020.2.DefinitionsIn this Act—(1)the term Commission means the Department of the Interior and the Department of Justice Joint Commission on Reducing Violent Crime Against Indians under section 4;(2)the term human trafficking means act or practice described in paragraph (9) or paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);(3)the term Indian means a member of an Indian tribe;(4)the terms Indian lands and Indian tribe have the meanings given the terms in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302); and(5)the terms urban centers and urban Indian organization have the meanings given the terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).3.Coordinator of federal efforts to combat violence against native people(a)Coordinator designationThe Secretary of the Interior shall designate an official within the Office of Justice Services in the Bureau of Indian Affairs who shall—(1)coordinate prevention efforts, grants, and programs related to the murder of, trafficking of, and missing Indians across Federal agencies, including—(A)the Bureau of Indian Affairs; and(B)the Department of Justice, including—(i)the Office of Justice Programs;(ii)the Office on Violence Against Women;(iii)the Office of Community Oriented Policing Services;(iv)the Federal Bureau of Investigation; and(v)the Office of Tribal Justice;(2)ensure prevention efforts, grants, and programs of Federal agencies related to the murder of, trafficking of, and missing Indians consider the unique challenges of combating crime, violence, and human trafficking of Indians and on Indian lands faced by Tribal communities, urban centers, the Bureau of Indian Affairs, Tribal law enforcement, Federal law enforcement, and State and local law enforcement;(3)work in cooperation with outside organizations with expertise in working with Indian tribes and Indian Tribes to provide victim centered and culturally relevant training to tribal law enforcement, Indian Health Service health care providers, urban Indian organizations, Tribal community members and businesses, on how to effectively identify, respond to and report instances of missing persons, murder, and trafficking within Indian lands and of Indians; and(4)report directly to the Secretary of the Interior.(b)ReportThe official designated in subsection (a) shall submit to the Committee on Indian Affairs and the Committee on the Judiciary of the Senate and the Committee on Natural Resources and the Committee on the Judiciary of the House of Representatives a report to provide information on Federal coordination efforts accomplished over the previous year that includes—(1)a summary of all coordination activities undertaken in compliance with this section;(2)a summary of all trainings completed under subsection (a)(3); and(3)recommendations for improving coordination across Federal agencies and of relevant Federal programs.4.Establishment of the department of interior and the department of justice joint commission on reducing violent crime against indians(a)EstablishmentNot later than 120 days after the date of enactment of this Act, the Secretary of the Interior, in coordination with the Attorney General, shall establish and appoint all members of a joint commission on violent crime on Indian lands and against Indians.(b)Membership(1)Composition(A)In generalThe Commission shall be composed of members who represent diverse experiences and backgrounds that provide balanced points of view with regard to the duties of the Commission.(B)DiversityTo the greatest extent practicable, the Secretary of the Interior shall ensure the Commission includes Tribal representatives from diverse geographic areas and of diverse sizes.(2)AppointmentThe Secretary of the Interior, in coordination with the Attorney General, shall appoint the members to the Commission, including representatives from—(A)tribal law enforcement;(B)the Office of Justice Services of the Bureau of Indian Affairs;(C)State and local law enforcement in close proximity to Indian lands, with a letter of recommendation from a local Indian Tribe;(D)the Victim Services Division of the Federal Bureau of Investigation;(E)the Department of Justice’s Human Trafficking Prosecution Unit;(F)the Office of Violence Against Women of the Department of Justice;(G)the Office of Victims of Crime of the Department of Justice;(H)a United States attorney’s office with experience in cases related to missing persons, murder, or trafficking of Indians or on Indian land;(I)the Administration for Native Americans of the Office of the Administration for Children & Families of the Department of Health and Human Services;(J)the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services;(K)a Tribal judge with experience in cases related to missing persons, murder, or trafficking;(L)not fewer than 3 Indian Tribes from diverse geographic areas, including 1 Indian tribe located in Alaska, selected from nominations submitted by the Indian Tribe;(M)not fewer than 2 health care and mental health practitioners and counselors and providers with experience in working with Indian survivors of trafficking and sexual assault, with a letter of recommendation from a local tribal chair or tribal law enforcement officer;(N)not fewer than 3 national, regional, or urban Indian organizations focused on violence against women and children on Indian lands or against Indians;(O)at least 2 Indian survivors of human trafficking;(P)at least 2 family members of missing Indian people;(Q)at least 2 family members of murdered Indian people;(R)the National Institute of Justice; and(S)the Indian Health Service.(3)Periods of appointmentMembers shall be appointed for the duration of the Commission.(4)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made and shall not affect the powers or duties of the Commission.(5)CompensationCommission members shall serve without compensation.(6)Travel expensesThe Secretary of the Interior, in coordination with the Attorney General, shall consider the provision of travel expenses, including per diem, to Commission members when appropriate.(c)Duties(1)In generalThe Commission may hold such hearings, meet and act at times and places, take such testimony, and receive such evidence as the Commission considers to be advisable to carry out the duties of the Commission under this section.(2)Recommendations for the department of interior and department of justice(A)In generalThe Commission shall develop recommendations to the Secretary of the Interior and Attorney General on actions the Federal Government can take to help combat violent crime against Indians and within Indian lands, including the development and implementation of recommendations for—(i)identifying, reporting, and responding to instances of missing persons, murder, and human trafficking on Indian lands and of Indians;(ii)legislative and administrative changes necessary to use programs, properties, or other resources funded or operated by the Department of the Interior and Department of Justice to combat the crisis of missing or murdered Indians and human trafficking on Indian lands and of Indians;(iii)tracking and reporting data on instances of missing persons, murder, and human trafficking on Indian lands and of Indians;(iv)addressing staff shortages and open positions within relevant law enforcement agencies, including issues related to the hiring and retention of law enforcement officers;(v)coordinating tribal, State, and Federal resources to increase prosecution of murder and human trafficking offenses on Indian lands and of Indians; and(vi)increasing information sharing with tribal governments on violent crime investigations and prosecutions in Indian lands that were terminated or declined.(B)SubmissionNot later than 18 months after the enactment of this Act, the Commission shall make publicly available and submit all recommendations developed under this paragraph to—(i)the Secretary of the Interior;(ii)the Attorney General;(iii)the Committee on the Judiciary of the Senate;(iv)the Committee on Indian Affairs of the Senate;(v)the Committee on Natural Resources of the House of Representatives; and(vi)the Committee on the Judiciary of the House of Representatives.(C)Secretarial responseNot later than 90 days after the date on which the Secretary of the Interior and the Attorney General receive the recommendations under paragraph (2), the Secretary and the Attorney General shall each make publicly available and submit a written response to the recommendations to—(i)the Commission;(ii)the Committee on the Judiciary of the Senate;(iii)the Committee on Indian Affairs of the Senate;(iv)the Committee on Natural Resources of the House of Representatives; and(v)the Committee on the Judiciary of the House of Representatives.(d)Faca exemptionThe Commission shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(e)SunsetThe Commission shall terminate on the date that is 2 years after the date of enactment of this Act.September 16, 2020Reported from the Committee on the Judiciary with an amendmentSeptember 16, 2020Committee on Natural Resources discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed